DETAILED ACTION
This action is responsive to the application filed on August 10, 2020, which is a continuation of application 15/998,801 filed on August 16, 2018, now US Pat. No. 10/740,084).
The preliminary amendment filed on December 17, 2020 is acknowledged and considered.
 Claim 1 has been amended. Claims 2-25 have been newly added.
Claims 1-25 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated December 17, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Drawings 
The drawings filed on August 10, 2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 15/998,801 filed on August 16, 2018, now US Pat. No. 10/740,084. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/740,084. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, is noticed the only difference is the term widget vs modular tool, however the scope is totally the same. In addition, the specification in paragraph [0017] affirms the invention scope is applicable for widgets and/or modular tools.

Instant application
US Pat. No. 10/740,084
Claim 1
1. A computing device comprising: non-volatile memory including firmware; and 

a system on chip (SOC) including a plurality of microcontrollers and a trusted region, the trusted region including logic to: assume control over a reset of the SOC, conduct an authentication of an update package in response to an update condition, and apply the update package to the firmware if the authentication is successful.
Claim 1
1. A computing device comprising: non-volatile memory including firmware;  
and a system on chip (SOC) including a plurality of microcontrollers and a trusted region, the trusted region including logic to: assume, by a root of trust located in the trusted region, control over a reset of the SOC, conduct, by the root of trust, an authentication of an update package in response to an update condition, wherein the authentication of the update package is to:
 
consume a header of the update package, and determine whether the header includes non-boot critical portions and boot-critical portions, wherein the non-boot critical portions and the boot-critical portions are identified by flags; and apply, by the root of trust, the update package to the firmware if the authentication is successful, wherein the root of trust accelerates the application of the update package to the boot-critical portions.

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
7. A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: assume control over a reset of a system on chip (SOC); conduct an authentication of an update package in response to an update condition; and apply the update package to firmware located in non-volatile memory associated with a microcontroller of the SOC if the authentication is successful.
Claim 7
7. A semiconductor apparatus comprising: one or more substrates;  and 
logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: assume, by a root of trust located in a trusted region of a system on chip (SOC), control over a reset of the SOC;  conduct, by the root of trust, an authentication of an update package in response to an update condition, wherein the authentication of the update package is to: consume a header of the update package, and determine whether the header includes non-boot critical portions and boot-critical portions,  wherein the non-boot critical portions and the boot-critical portions are identified by flags; andapply, by the root of trust, the update package to firmware located in non-volatile memory associated with a microcontroller of the SOC if the authentication is successful, wherein the root of trust accelerates the application of the update package to the boot-critical portions.
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14 (Independent Medium claim)
Claim 14 (similar as claim 1 above)
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18

Claim 19
Claim 20 (Independent Method claim)
Claim 20 (similar as claim 1 above)
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24
Claim 25
Claim 25


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 2 recites the limitation "wherein the control over the reset is assumed from an operating system of the SOC, and wherein the instructions, when executed, cause the computing device to transfer control over the reset back to the operating system via system firmware in response to the update package being successfully applied.”.  There is insufficient antecedent basis for this limitation in the claim.
  	Claim 15 recites the limitation "wherein the control over the reset is assumed from an operating system of the SOC, and wherein the instructions, when executed, cause the computing device to transfer control over the reset back to the operating system via system firmware in response to the update package being successfully applied.”.  There is insufficient antecedent basis for this limitation in the claim.
  	Claim 17 recites the limitation "wherein the instructions, when executed, cause the computing device to clear one or more of the update flag or the recovery flag in response to the update package being successfully applied to the firmware.".  There is insufficient antecedent basis for this limitation in the claim.
  	Claim 18 recites the limitation "wherein the instructions, when executed, cause the computing device to retrieve the update package from a partition in a boot media that contains an operating system of the SOC.".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 20 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Guo et al. (US Pub. No. 2017/0090909 – hereinafter Guo).
  	With respect to claim 1 (currently amended), Guo teaches a computing device comprising:    	non-volatile memory including firmware (see paragraphs [0028], [0035]-[0036] and figure 1, the off-chip components include an off-chip memory 13 and a and   	a system on chip (SOC) including a plurality of microcontrollers and a trusted region (see paragraphs [0026]-[0027] and figure 1, authentication of a patch code image is performed by a processor.  Authentication is verification that the patch code image originates from a trusted source (e.g., based on a root-of-trust).  For example, the patch code image may be authenticated based on patch information in the patch code image and on a public key stored in the SoC by the chip manufacturer.  The patch code image may be authenticated during execution of PBL firmware.  The , the trusted region including logic to:    		assume control over a reset of the SOC (see paragraphs [0002], [0004], [0035]-[0037], [0043]-[0051] and figure 1, the ROM 32 may include primary boot loader (PBL) firmware and a public key 30.  The SoC manufacturer may store the PBL firmware and the public key 30 in the ROM 32 during manufacturing.  Alternatively or additionally, the manufacturer may store the public key in OTP memory 10.  The PBL firmware includes authentication instructions for authenticating the code images 14.  The public key 30 is the root-of-trust for the post-manufacturing authentication of the patch code image 15.  In an embodiment, the ROM 32 may include a plurality of public keys.  Each public key may correspond to and provide the root-of-trust for a particular code image or type of code image.  One or more of the public keys may be dedicated public keys that correspond to authentication for particular code images requiring higher security.  For example, the patch code image 15 that includes patching code for PBL firmware stored in ROM 32 may require higher security than another code image (e.g., a code image or patch code image that corresponds to code executed at a higher level than the PBL firmware, such as applications).  PBL firmware patch code may include instructions that modify fundamental operations of the processor 140, the SoC 105, and or the electronic device including the SoC 105.  The dedicated public key may correspond to the dedicated private key used by the server to generate the digital signature for the higher security code image),   		conduct an authentication of an update package in response to an   	update condition (see paragraph [0044], the processor 140 (e.g., means for , and   		apply the update package to the firmware if the authentication is   	successful (see at least figures 12-13 and paragraphs [0080]-[0082], writing patch code if patch code is authenticated).
  	With respect to claim 14, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above; wherein Guo also teaches such a medium in paragraph [0100]).  	With respect to claim 20, the claim is directed to a method that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Ehrenberg et al. (US Pub. No. 2017/0097830 – hereinafter Ehrenberg – IDS 12/17/2020).
  	With respect to claim 2 (new), Guo is silent to disclose wherein the control over the reset is assumed from an operating system of the SOC, and wherein the instructions, when executed, cause the computing device to transfer control over the reset back to the operating system via system firmware in response to the update package being successfully applied.   	However, in an analogous art, Ehrenberg teaches wherein the control over the reset is assumed from an operating system of the SOC, and wherein the instructions, when executed, cause the computing device to transfer control over the reset back to the operating system via system firmware in response to the update package being successfully applied (see paragraph [0017], a verified boot starts an operating system for file management and application execution by running some commands stored in a NAND-flash memory. See paragraph [0020], because access to the operating system of the electronic devices is secured through root-boot verification and a trusted private key stored in the read-only portion of the NAND-flash memory, manufacturers of electronic devices as disclosed herein have better control of code and firmware installed in the electronic devices without having to rely on third parties for software security and protection (e.g., SoC manufacturers). See paragraphs [0050]-[0051] and figure 5 loading and executing the application that may happened while rebooting after software is installed or updated in the electronic device to verify the update or installed software are legitimate. Therefore, the operating system will continue loading (i.e. taking control back via the firmware/updated software).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Guo’s teaching that set forth a method for securely writing patch code to a memory of a system-on-chip (SoC), by transferring control over the reset back to the operating system via system firmware as suggested by Ehrenberg, as Ehrenberg would provide a mechanism to verify the update or installed software are legitimate.  	With respect to claim 15, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 2, respectively (see the rejection of claim 2 above).    	With respect to claim 21, the claim is directed to a method that corresponds to .
Claims 3-4, 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Futral et al. (US Pub. No. 2014/0040605 – hereinafter Futral – IDS 12/17/2020).
  	With respect to claim 3 (new), Guo is silent to disclose wherein the update condition includes one or more of an update flag or a recovery flag being set.   	However, in an analogous art, Futral teaches wherein the update condition includes one or more of an update flag or a recovery flag being set (see paragraph [0017] and figure 5, plurality of values, conditions and states change at different stages during a BIOS update. Furthermore, see figure 2C, clear rollback flag 432, clear BIOS update flag 433 and clear secrets flag 435).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Guo’s teaching that set forth a method for securely writing patch code to a memory of a system-on-chip (SoC), by using an update/recovery flag in the process as suggested by Futral, as Futral would provide an enhanced way to control rollback and reset of the data processing when needed.  	With respect to claim 4 (new), Futral teaches wherein the logic is to clear one or more of the update flag or the recovery flag in response to the update package being successfully applied to the firmware (see figure 2C and paragraphs [0041], [0055]-[0057], [0068], [0071], [0073], [0095], [0099], clear rollback flag 432, clear BIOS update flag 433 and clear secrets flag 435).With respect to claims 16-17, the claims are directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claims 3-4, respectively (see the rejection of claims 3-4 above).    	With respect to claims 22-23, the claims are directed to a method that corresponds to the computer device recited in claims 3-4, respectively (see the rejection of claims 3-4 above).
Claims 5, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Karaginides et al. (US Pub. No. 2017/0308705 – hereinafter Karaginides – IDS 12/17/2020).
  	With respect to claim 5 (new), Guo is silent to disclose further comprising a boot media that includes an operating system of the SOC and a partition containing the update package, wherein the logic is to retrieve, by the root of trust, the update package from the partition.   	However, in an analogous art, Karaginides teaches further comprising a boot media that includes an operating system of the SOC and a partition containing the update package, wherein the logic is to retrieve, by the root of trust, the update package from the partition (see figures 4-5 (and related paragraphs) and paragraphs [0044], root of trust 416. Furthermore, see figure 6 and paragraph [0047], partition table 600 configured to identify and manage processing device images, such as those in the off-chip NVM device 106 in the processing device 102. In this example, when a processing device is powered up and booted, the firmware may load files specified in the partition table 600 to start installed operating systems and various With respect to claim 18, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 5, respectively (see the rejection of claim 5 above).
    	With respect to claim 24, the claim is directed to a method that corresponds to the computer device recited in claim 5, respectively (see the rejection of claim 5 above).
Claims 6, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Adams et al. (US Pub. No. 2014/0250291 – hereinafter Adams – IDS 12/17/2020).
 	With respect to claim 6 (new), Guo is silent to disclose wherein the logic is to accelerate application of the update package to the firmware in response to the firmware being designated as boot critical firmware.   	However, in an analogous art, Adams teaches wherein the logic is to accelerate application of the update package to the firmware in response to the firmware being designated as boot critical firmware (see abstract and paragraph [0027], using a global unique identifier and a hash table to manage firmware loading/booting).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Guo’s teaching that set forth a method for securely writing patch code to a memory of a system-on-chip (SoC), by indicating/assigning the firmware update as boot critical as suggested by Adams, as Adams would cause the processing module to first load a trusted pre-verifier file to load and verify the signature of a hash table loaded from the platform boot With respect to claim 19, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 6, respectively (see the rejection of claim 6 above).
    	With respect to claim 25, the claim is directed to a method that corresponds to the computer device recited in claim 6, respectively (see the rejection of claim 6 above).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Kotary et al. (US Pub. No. 2016/0378976 - hereinafter Kotary – IDS 12/17/2020).
   	With respect to claim 7 (new), the claim is directed to a semiconductor that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above; wherein Guo also teaches such a semiconductor in figure 1 and paragraph [0042]. Examiner note: Independent claim 7 includes an additional limitation that is not explicitly taught by Guo. However, Kotary teaches logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrate (see paragraph [0020]).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Guo’s teaching With respect to claim 13 (new), Kotary teaches wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (see paragraph [0020]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Ehrenberg et al. (US Pub. No. 2017/0097830).  	With respect to claim 8, the claim is directed to a semiconductor that corresponds to the computer device recited in claim 2, respectively (see the rejection of claim 2 above).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Futral et al. (US Pub. No. 2014/0040605).
  	With respect to claims 9-10,.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Karaginides et al. (US Pub. No. 2017/0308705).
  	With respect to claim 11, the claim is directed to a semiconductor that corresponds to the computer device recited in claim 5, respectively (see the rejection of claim 5 above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. No. 2017/0090909) in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Adams et al. (US Pub. No. 2014/0250291).  	With respect to claim 12, the claim is directed to a semiconductor that corresponds to the computer device recited in claim 6, respectively (see the rejection of claim 6 above).

Additional Claim Rejections - 35 USC § 103
Claims 1, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenberg et al. (US Pub. No. 2017/0097830) in view of Ghetie et al. (US Pub. No. 2012/0167205 – hereinafter Ghetie – IDS 12/17/2020).
   	With respect to claim 1 (currently amended), Ehrenberg teaches a computing device comprising:   	non-volatile memory including firmware; and a system on chip (SOC) including a plurality of microcontrollers and a trusted region (see paragraph [0018] and abstract, a root of trust configured in a read-only portion of a NAND-flash memory coupled to the SoC to handle the initial stage of boot. See paragraph [0019], a verified boot process that starts by executing commands in the SoC to access a private key stored in a read-only portion of a NAND-flash memory. The executed commands cause firmware stored in the read-only portion of the NAND-flash memory to verify subsequent stages on the boot process. See paragraph [0020], because access to the operating system of the electronic devices is secured through root-boot verification and a trusted private key stored in the read-only portion of the NAND-flash memory, manufacturers of electronic devices as disclosed herein have better control of code and firmware installed in the electronic devices without having to rely on third parties for software security and protection (e.g., SoC manufacturers). This enables a better protection of the content provided to the electronic device (e.g., a media player downstream, or a software update. Furthermore, see paragraph [0048] and figure 5), the trusted region including logic to:   		assume control over a reset of the SOC (see abstract, the SoC includes a read-only memory (ROM) storing one or more instructions and a processor configured to execute, upon startup, the one or more instructions stored in the ROM to request from the NAND-flash memory the boot code and the key.  The processor further configured to load and execute the boot code to perform a chain of trust verification process on subsequent code during a booting process using the key. See paragraph [0018], a root of trust configured in a read-only portion of a NAND-flash memory coupled to the SoC to handle the initial stage of boot (i.e. reset) of the SoC)),   	Ehrenberg is silent to disclose:   		conduct an authentication of an update package in response to an   	update condition, and   		apply the update package to the firmware if the authentication is   	successful.   	However, in an analogous art, Ghetie teaches:  		conduct an authentication of an update package in response to an   	update condition (see paragraph [0019], root of trust inside the processing core of system 100 and significantly reduce the likelihood of a firmware attack. It does not matter how the BIOS image of BIOS chip 125 is corrupted-processor 110 will reject the execution of the code and execute the processor firmware stored in the NPS 120 to fetch a golden copy of the BIOS image. By excluding the platform firmware from the root of trust until it is authenticated, system 100 is protected against attacks such as rootkits. See paragraphs [0021], [0023], [0026], the Original Equipment Manager (OEM) of system 100 provisions the contents of NPS 120. The interface used by processor 110 to access NPS 120 may be guarded using an access password or key. Additionally, said interface may be disabled before the end user receives the system. Furthermore, the contents of NPS 120 may either be secured or/and authenticated before they are relied upon. Securing the OEM specific public key and processor firmware may be accomplished, for example, by storing signed processor firmware (using an OEM private key) and a signed OEM public key (or hash of it--signed using a private key for the processor manufacturer). Securing the OEM specific public key and processor firmware may also be accomplished by storing plaintext processor firmware and the public key in NPS 120 securely during provisioning. The contents of NPS 120 may then be communicated to processor package 110 using an encrypted interface (e.g., an   		apply the update package to the firmware if the authentication is   	successful (see figure 3 and paragraphs [0008], [0027]-[0030], process to update processor firmware in nonvolatile processor storage. If the OEM public key of the processor firmware needs to be updated, 310 (e.g., due to a compromised key or as a mechanism of revocation), the updated OEM public key needs to be verified. Specifically, the new OEM public key may be verified to be signed by the previous OEM public key and a processor public key. For example, the processor may perform a digital signal verification using the old OEM public key to ensure that the new public key is authorized by the same OEM that owns the old public/private key pair, 320. The processor may further perform a digital signature verification using the processor public key to confirm that the new OEM platform key is recognized as a valid OEM key, 330. Once the authenticity of the new OEM public key is verified, the new OEM public key along with the processor signature is written into the nonvolatile processor storage to replace the old OEM public key. If the processor firmware included in the nonvolatile processor storage requires updating, 340, the update requires a signed image using the OEM private key. Before overwriting the old processor firmware image, the processor may perform a digital signature verification on the new processor firmware image with the OEM publickey to verify that it belongs to the OEM, 350).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ehrenberg’s 
  	With respect to claim 14, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above; wherein Ehrenberg also teaches such a medium in paragraphs [0007], [0054]).  	With respect to claim 20, the claim is directed to a method that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenberg et al. (US Pub. No. 2017/0097830) in view of Ghetie et al. (US Pub. No. 2012/0167205) and further in view of Kotary et al. (US Pub. No. 2016/0378976).
  	With respect to claim 7 (new), the claim is directed to a semiconductor that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above; wherein Ehrenberg also teaches such a semiconductor in figure 2. Examiner note: Independent claim 7 includes an additional limitation that is not explicitly taught by Ehrenberg. However, Kotary teaches logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrate (see paragraph [0020]).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Ehrenberg and Ghetie, by using a logic coupled on a configurable logic or fixed-functionality hardware logic as suggested by Kotary, as Kotary would provide lower cost, reduce footprint/bill of materials and thus increased reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Schulz et al. (US Pub. No. 2017/0187752) set forth systems, apparatuses and methods may provide for changing the execution mode of a device based on policy enforcement request that is received when the device is located proximately to a specific area.  The policy enforcement request is verified with respect to a System on Chip (SoC) platform.  An enforcement manager of the SoC platform may enforce the received policy enforcement request if verification is successful, and an attestation controller may report the enforced policy request and a status of the platform to an external device from which the policy request originates (see abstract).
McLean et al. (US Pub. No. 2017/0177872) set forth methods, apparatus, and computer program products for generating a derivative key for an execution environment (EE) are described.  An example of a method includes obtaining a device key by a key derivation circuit, obtaining a context string by the key derivation circuit from a one-time writable bit register (OWBR), generating the derivative key for a current EE by the key derivation circuit based on the device key and on the context string from the OWBR (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192